Citation Nr: 0619304	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  05-03 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, type II.


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision in which the 
RO denied the veteran's claim for entitlement to higher 
rating in excess of 20 percent for diabetes mellitus, type 
II.  The veteran filed a notice of disagreement (NOD) in 
November 2004, and the RO issued a statement of the case 
(SOC) in December 2004.  The appellant filed a substantive 
appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) 
in February 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's diabetes mellitus, type II is controlled 
with oral hypoglycemic agents, insulin, and a restricted 
diet.  There is no medical evidence of restrictions on his 
activities or any episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7,  4.119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for service 
connection for diabetes mellitus, type II has been 
accomplished.

In a March 2004 pre-rating notice letter, the RO notified the 
veteran that evidence showing that his diabetes mellitus had 
increased in severity was needed to support the claim for an 
increased rating.  The letter explained that this evidence 
may be a statement from a doctor containing physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and tests.  The letter 
also indicated that the appellant could statements from other 
individuals who are able to describe from their own knowledge 
and personal observations the manner in which the disability 
had worsened; or, if he had no other evidence of increased 
disability, his own statement.  Thereafter, the veteran was 
afforded opportunities to respond.   Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.

The Board also finds that the March 2004 pre-rating notice 
satisfies  the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  The March 2004 notice letter informed 
the appellant that the RO had obtained medical records from 
the VA Medical Center (VAMC) at White River Jct., Vermont, 
and notified the appellant that it would obtain relevant 
records held by any federal agency, and non-VA medical 
records for which the appellant provided sufficient 
information and authorization.  In a November 2004 letter 
acknowledging receipt of the NOD, the RO again requested that 
the appellant identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claim pertinent private medical 
treatment records that he had in his possession.  As such, 
and given the RO's instructions to him, noted above, the 
Board finds the veteran has, effectively, been put on notice 
to provide any evidence in his possession that pertains to 
the claim.  Accordingly, and on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits  In this case, as indicated above, this requirement 
is met by the RO's March 2004 pre-rating notice letter.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  As regards the claim 
for increase on appeal, the Board finds that this was 
accomplished in the December 2004 SOC; this suffices for 
Dingess/Hartman.  The Court also held that VA notice must 
include information regarding the effective date that may be 
assigned.  While the RO has not explicitly provided such 
notice in this case, such omission is harmless on these 
facts.  Here, the claim for increase (for already service-
connected disability) did not arise out of a claim for 
service connection; the Board is denying the claim for 
increase (hence, no effective date is being assigned); and 
there is no indication whatsoever that the veteran is 
challenging any effective date already assigned (the claim on 
appeal is limited to a claim for an increased rating).  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim; as a result of 
these efforts, service medical records, VA medical records, 
and private medical records have been associated with the 
claims file.  Significantly, the appellant has not 
identified, and the record does not otherwise indicate, any 
existing pertinent records, in addition to those noted above, 
that need to be obtained.  The record also presents no basis 
for further developing the record to create any additional 
evidence to be considered in connection with the claim.

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with an appellate decision on the claim on appeal. 

II.  Analysis

In August 2002, the RO granted service connection and 
assigned a 20 percent rating for diabetes mellitus, type II, 
effective July 9, 2001.  In March 2004, the veteran filed a 
claim for a higher rating.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting  
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Where there is a  
question as to which of two evaluations shall be applied, the  
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is to be considered when making  
disability evaluations.  See generally 38 C.F.R. 4.1 (2005);  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where  
entitlement to compensation already has been established and  
an increase in the disability rating is at issue, it is the  
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected diabetes mellitus, type II, 
is rated under 38 C.F.R. § 4.120, Diagnostic Code (DC) 7913.  
Under that diagnostic code diabetes mellitus requiring 
insulin or an oral hypoglycemic agent and a restricted diet 
warrants a 20 percent rating. A 40 percent rating requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent rating requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring 1 or 2 hospitalizations per 
year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent rating requires more 
than 1 daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities), with episodes of ketoacidosis 
or hypoglycemic reactions requiring at least 3 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight or strength, 
or complications that would be compensable if separately 
evaluated. 38 C.F.R. § 4.119 (2005).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
rating greater than 20 percent for service- connected 
diabetes mellitus are not  met.

The pertinent evidence of record includes an April 2002 
letter and supportive medication flow sheets from the  
veteran's private physician, F. Landry, MD.  However, Dr. 
Landry  provided no objective medical findings with respect 
to the veteran requiring insulin, dietary restrictions, or 
regulation of activities.  Instead, Dr. Landry presented 
medical findings that the veteran experienced suboptimal 
control of the diabetes mellitus secondary to poor 
compliance.  He further stated that the poor compliance was 
mainly due to the veteran's inability to afford his 
medications.  The veteran's medications included Glucophage 
500 mg. increased to twice daily, Glucotrol 5 mg. twice 
daily, Aspirin 325 mg daily, Lisinopril 10 mg., Mevacor, and 
Avantia.  His Hemoglobin A1c levels ranged from 8.7 to 11.6 
for the period January 2001 to July 2001.  These comments do 
not, without more, establish that the criteria for assignment 
of at least the next higher, 40 percent, rating are met.
In a July 2004 VA examination report, the examiner opined 
that the veteran had no restrictions on activities of daily 
living.  The examiner indicated that the veteran's diabetes 
mellitus, type II, was controlled with diet, Metformin 850 
mg. three times daily, Glipizide 10 mg. twice daily, and a 
need for increased doses of insulin.  The examiner opined 
that veteran had suboptimal glycemic control of his diabetes 
mellitus, type II, but noted that the veteran was negative 
for diabetic retinopathy, nephropathy, or peripheral 
neuropathy.  

The Board finds the July 2004 VA examiner's opinion 
compelling because it is based on a documented review of the 
claims file, to include Dr. Landry's medical reports and VA 
outpatient records.  The examiner found that, while the 
veteran required increasing doses of insulin and oral 
hypoglycemic agents and restricted diet, the veteran required 
no regulation of activities-which, as indicated above, is 
required for assignment of at least the next higher, 40 
percent, rating (as well as all higher ratings for the 
disability).  See Diagnostic Code 7913.  Thus, the competent 
and probative (persuasive) evidence in this case does not 
support the assignment of a higher rating for the veteran's 
diabetes mellitus.

The Board notes that, in his November 2004 NOD, the veteran 
asserted that his insulin dependent diabetes has required a 
"lifestyle change", in that he is required to monitor blood 
sugar levels and insulin injections, administer medications 
three times daily, and maintain a very restricted diet.  He 
further contended that he has maintained diabetic supplies 
and medications, and he described his insulin dependent 
diabetes mellitus as a full time job.  He added that, 
although his physical activities were not medically 
restricted, at times his blood sugar levels decreased his 
strength and energy required for accomplishing basic tasks.  
However, the veteran has presented no medical evidence  to 
support his assertions that an increased rating is 
warranted-specifically, evidence that his activities have 
been regulated by a physician in order to treat his diabetes 
mellitus, or medical evidence reflecting episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  Thus, the Board finds that the veteran's 
contentions lack probative weight in comparison to the July 
2004 VA examiner's findings.

Under these circumstances, the Board must conclude that the 
criteria for the next higher, 40 percent, rating for diabetes 
mellitus are not met.  It logically follows that the criteria 
for any higher rating under DC 7913 likewise are not met.

As such, the claim for increase must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for diabetes mellitus, type 
II, is denied.



____________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


